DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art, MOSBY, discloses a smoking apparatus to be used with a drink container, mouthpiece, and cigarette (abstract).  MOSBY does not disclose or teach the limitations of a protrusion extending substantially orthogonally from an upper side of the body and wherein the protrusion is configured to removably secure within an annular mouthpiece.  MOSBY discloses a through straw 18, but does not disclose a separate protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747